USCA11 Case: 21-13535    Date Filed: 07/27/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13535
                Non-Argument Calendar
                ____________________

SHANNON GLADDEN,
an individual,
                                           Plaintiff-Appellant,
versus
THE PROCTER & GAMBLE CO.,
An Ohio corporation,


                                                   Defendant,


THE PROCTOR & GAMBLE DISTRIBUTING, LLC,
USCA11 Case: 21-13535         Date Filed: 07/27/2022    Page: 2 of 5




2                      Opinion of the Court                 21-13535

                                                Defendant-Appellee.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:19-cv-02938-CAP
                    ____________________

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Following her termination from The Proctor & Gamble Dis-
tributing LLC, Shannon Gladden complained that P&G discrimi-
nated against her based on her gender and retaliated against her, in
violation of Title VII of the Civil Rights Act of 1964. In particular,
Gladden claimed that P&G fired her after she reported concerns
about the contract between P&G and one of its vendors,
Promoveo Health, to her manager. The district court granted
summary judgment to P&G on both claims.1
       Title VII bars an employer from firing an employee based on
her sex. 42 U.S.C. § 2000e-2(a)(1). Without direct evidence of sex-
based discrimination, a plaintiff may show discrimination through



1We review summary judgment orders de novo. Grange Mut. Cas. Co. v.
Slaughter, 958 F.3d 1050, 1056 (11th Cir. 2020).
USCA11 Case: 21-13535        Date Filed: 07/27/2022     Page: 3 of 5




21-13535               Opinion of the Court                        3

circumstantial evidence by satisfying the burden-shifting McDon-
nell Douglas framework:
      To establish a prima facie case of discriminatory dis-
      charge, the plaintiff must show that she (1) was a
      member of a protected class, (2) was qualified for the
      job, (3) suffered an adverse employment action, and
      (4) was replaced by someone outside the protected
      class. Once a plaintiff has established a prima facie
      case of discrimination, the burden shifts to the em-
      ployer to offer a nondiscriminatory legitimate reason
      for the adverse employment action. The burden then
      shifts back to the plaintiff to show that the employer's
      stated reason was a pretext for discrimination. If the
      plaintiff does not satisfy her burden of establishing a
      genuine issue of material fact that the employer's rea-
      son was pretextual, the grant of summary judgment
      in favor of the employer is proper.

Cuddeback v. Florida Bd. of Educ., 381 F.3d 1230, 1235 (11th Cir.
2004) (citations omitted). Retaliation claims are analyzed under the
same framework. Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295,
1310 (11th Cir. 2016). Alternatively, a plaintiff may present “a con-
vincing mosaic” of circumstantial evidence that raises a reasonable
inference that the employer intentionally discriminated against
her. Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th
Cir. 2011) (quotation omitted). If she does so, she has a prima facie
case of discrimination. Chapter 7 Tr. v. Gate Gourmet, Inc., 683
F.3d 1249, 1255–56 (11th Cir. 2012).
USCA11 Case: 21-13535        Date Filed: 07/27/2022    Page: 4 of 5




4                      Opinion of the Court               21-13535

       We hold that even if Gladden established a prima facie case
of discriminatory or retaliatory discharge, both claims fail because
she hasn’t shown that P&G’s stated reasons for firing her were pre-
textual. After Promoveo fired one of its sales associates who was
Gladden’s neighbor, Gladden started questioning a Promoveo ex-
ecutive and other Promoveo sales associates about how much
Promoveo paid its employees relative to how much P&G paid
Promoveo for each salesperson who sold P&G products to dental
offices. She did so despite P&G’s co-employment avoidance policy
prohibiting interference with vendors’ employment decisions.
Gladden also notified several P&G managers about her concerns,
but she didn’t immediately contact the Purchases division, the
P&G group responsible for ensuring and discussing contract com-
pliance issues with vendors.
       After Promoveo complained about Gladden’s behavior to
P&G, a P&G Human Resources manager began investigating
Gladden’s conduct. Around the same time, the terminated
Promoveo employee began sending long accusatory emails to
many P&G employees. The emails contained certain infor-
mation—such as the amount that P&G paid Promoveo per sales
associate and personal information about the HR manager investi-
gating Gladden—that only Gladden would have known, suggest-
ing that Gladden had provided confidential P&G information to
her neighbor and that they were collaborating on the email cam-
paign. P&G assigned a new HR team to investigate Gladden, and
the team ultimately concluded that Gladden should be fired for
USCA11 Case: 21-13535         Date Filed: 07/27/2022    Page: 5 of 5




21-13535               Opinion of the Court                         5

violating P&G’s policies regarding vendor contracts and for con-
spiring with her neighbor to harass and intimidate P&G employ-
ees.
        Gladden hasn’t shown that any of P&G’s reasons for firing
her were pretextual—i.e., that they were false and that, in fact, dis-
crimination was the real reason. See Hornsby-Culpepper v. Ware,
906 F.3d 1302, 1312 (11th Cir. 2018). It is not enough for her to
question the wisdom of P&G’s reasons; she must show that they
were actually pretextual. See Chapman v. AI Transp., 229 F.3d
1012, 1030 (11th Cir. 2000) (en banc). She has not done so. For
instance, she hasn’t shown that she didn’t violate P&G’s policies
regarding vendor contracts or that male employees also violated
the policies but were treated differently. See Damon v. Fleming
Supermarkets of Fla., Inc., 196 F.3d 1354, 1363 (11th Cir. 1999). She
also hasn’t shown that P&G’s belief that she was involved in the
email campaign was not held in good faith. See Elrod v. Sears, Roe-
buck & Co., 939 F.2d 1466, 1470 (11th Cir. 1991). Because Gladden
failed to “satisfy her burden of establishing a genuine issue of ma-
terial fact that [P&G’s] reason[s were] pretextual, the grant of sum-
mary judgment in favor of [P&G] is proper.” Cuddeback, 381 F.3d
at 1235.
      AFFIRMED.